Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rob Phillips on 8/9/2021.
The application (8-9, 11, 14-16) has been amended as follows: 
1. (previously presented)	A size measuring system which specifies a size and shape of a body portion of a user, comprising:
a wearable member including:
a main body part constituted by an expandable material;
a plurality of measuring sensors disposed on the main body part for measuring a physical numeric value based upon a change in an electrical characteristic, each of the plurality of measuring sensors comprising a belt shape, one or more ring units, including at least one reference ring unit, formed of multiple connected measuring sensors wherein connection points among the plurality of measuring sensors define plural nodes, the one or more ring units forming one or more cylinder models representative of a human body model of at least a portion of a user’s body; and      

a managing server for acquiring data of values of electrical characteristics from the plurality of measuring sensors, wherein the managing server converts the acquired data of values in electrical characteristics into data indicating physical numeric values of the plurality of measuring sensors, and based upon the converted physical numeric values, determines relative positions among the plural nodes; and
wherein the managing server is configured to (i) based upon physical numeric values determine cylinder coordinates of nodes forming the reference ring unit and (ii) determine cylinder coordinates of one or more ring units adjacent to the reference ring unit based on physical numeric values and cylinder coordinates of the nodes forming the reference ring unit.   
     
2. (previously presented)	The size measuring system according to claim 1, further comprising:
a detection part for detecting a value in the electrical characteristic outputted from the plurality of measuring sensors,
wherein the detection part detects the value in the electrical characteristic of the plurality of measuring sensors based upon an electric signal outputted from the plurality of measuring sensors.

3. (canceled) 	

4. (previously presented)	The size measuring system according to claims 1 or 2, wherein the plurality of measuring sensors each have a pair of plate-shaped electrodes and a dielectric film disposed between the paired electrodes, wherein when a tension is applied to the electrodes so as to be expanded, the plurality of measuring sensors specify the degree of expansion of the electrodes caused by the shape of a user’s body based upon a change in electrostatic capacitance caused by the expansion of the electrodes. 

5. (previously presented)	The size measuring system according to claim 1, wherein the plurality of measuring sensors each have plate-shaped electrodes having expandability, and when a tension is applied to the electrodes so as to be expanded, the plurality of measuring sensors specify the degree of expansion of the electrodes caused by the shape of a user’s body based upon a change in electric resistance value caused by the expansion of the electrodes. 

6. (canceled)	 

7.  (previously presented) 	The size measuring system of claim 1, wherein information indicating the size or shape of body portions of the user is determined based upon the relative positions among the plural nodes thus determined, and the resulting information indicating the size or shape of body portions of the user thus determined is transmitted to a user terminal to be operated by the user.



9. (Currently Amended) 	The size measuring system 
a database for managing the size and shape of apparel commodities, 
wherein after converting to data indicating physical numeric values, the managing server refers to the database, and retrieves the apparel commodities that are coincident with the data indicating the physical numeric values so as to transmit the retrieval results to the user terminal.

10. (previously presented) 	The size measuring system according to claims 7 or 8 for storing human body images having a plurality kinds of body types and commodity images having a plurality of kinds that fit to the body types, and for determining the body type of a user based upon information indicating the size or shape of a body portion of the user, 
wherein by extracting a commodity image that fits to the determined body type, and by extracting a human body image that fits to the body type or deforming the image so as to fit thereto, the extracted or deformed human body image is composed with the 

11. (Currently Amended) The size measuring system of claims 1 or 2, further comprising a user terminal for acquiring data of values of electrical characteristics of the plurality of  measuring sensors outputted plurality of  measuring sensors, wherein based upon the converted physical numeric values, the user terminal determines relative positions among the plural nodes, and based upon the relative positions among the plural nodes thus determined, the user terminal also determines information indicating the size or shape Page 4 of 7Appl. No. 16/489,973 Amendment dated August 4, 2021 Office Action dated June 2, 2021 of body portions of the user and outputs the information indicating the size or shape of body portions of the user thus determined.
12. (previously presented)	The size measuring system according to claim 11, wherein the user terminal transmits information indicating the size or shape of a body portion of the user thus determined to a managing server, and receives retrieval results of apparel commodities that are coincident with the size or shape of the body portion of the user generated by the managing server from the managing server, and then outputs the retrieval results.

13. (previously presented) 	The size measuring system according to claim 12, wherein the user terminal, based upon information indicating the size or shape of a body 
wherein upon receipt of the commodity image and the human body image from the managing server, the user terminal combines the received body image and commodity image with each other to generate a virtual fitting image indicating a human body image wearing the commodity image and outputs the virtual fitting image thus generated.

14. (canceled)	

15. (currently amended)	The size measuring system according to claim 1 [[14]], wherein based upon the relative positions among the plural nodes thus determined, the managing server deforms the human body model, and based upon the size information indicated by cross-sectional data of the deformed human body model, generates information indicating the size or shape of body portions of the user.

16. (currently amended)	The size measuring system according to claim 15, wherein the managing server is provided with database for managing the size and shape of apparel commodities, and
wherein after converting to data indicating physical numeric values, the managing server refers to the database, and retrieves apparel commodities that are coincident with the data indicating the physical numeric values so as to transmit the retrieval results to [[the]] a user terminal.

17. (original)	The size measuring system according to claim 16, wherein the managing server transmits information including a URL of a Web page for use in purchasing apparel commodities to the user terminal as commodity retrieval result information indicating the retrieval results for the apparel commodities, and the user terminal acquires the Web page for use in purchasing the apparel commodities by using the information including the URL.

18. (previously presented)	The size measuring system according to any one of claims 15 to 17, wherein the managing server stores human body images having a plurality of kinds of body types and commodity images having a plurality of kinds that fit to the body types, and determines the body type of a user based upon information indicating the size or shape of a body portion of the user, and by extracting a commodity image that fits to the determined body type, and by extracting a human body image that fits to the body type or deforming the image so as to fit thereto, generates a virtual fitting image indicating a human body image wearing the commodity image by composing the extracted or deformed human body image with the extracted commodity image so that the virtual fitting image thus generated is transmitted to the user terminal.


 Allowable Subject Matter
Claims 1-2, 4-5, 7-13, 15-18 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619